Citation Nr: 0918070	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-10 009	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart condition.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition, 
to include as secondary to a service-connected right leg 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of a right fibula and right leg 
injury. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to April 
1970, including service in Vietnam from February 1968 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen his previously denied claim 
for service connection for PTSD claim as the Veteran had not 
submitted new and material evidence.

The Veteran also appeals from a February 2006 rating decision 
of the Philadelphia, Pennsylvania RO that continued his 20 
percent disability rating for his right fibula fracture 
residuals and denied service connection for a back condition.  
In addition, this rating decision denied the Veteran's 
request to reopen his heart condition service connection 
claim as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a February 
2009 videoconference hearing.  The transcript has been 
associated with the claims folder.

The issue of entitlement to an increased rating for a right 
fibula fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the February 2009 videoconference hearing, and prior 
to the promulgation of a decision, the Veteran testified that 
he desired to withdrawal his appeal with regard to his 
request to reopen his claim for service connection for heart 
disease.

2.  The Veteran's claim for service connection for PTSD was 
denied in a January 2000 rating decision as no competent 
medical professional had diagnosed PTSD nor was there 
competent medical evidence establishing a nexus between his 
service and such a diagnosis; the Veteran did not perfect his 
appeal of this rating decision.

3.  Evidence submitted since the January 2000 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.

4.  The Veteran participated in combat and there is credible 
evidence a diagnosis of PTSD and other psychiatric disability 
to combat stressors.

5.  The Veteran's claim for service connection for a back was 
denied in a September 1977 rating decision as no competent 
evidence had been submitted establishing a nexus between his 
current back disability and the in-service treatment for an 
acute back strain; a February 1979 Board decision affirmed 
this decision.

7.  Evidence received since the February 1979 Board decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of his request 
to reopen his heart disease service connection claim have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2008).

2.  The January 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

3.  Evidence received since the January 2000 rating decision 
denying service connection for PTSD is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008). 

4.  The criteria for entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

5.  The February 1979 Board decision denying service 
connection for a back condition final.  38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. § 20.1104 (2008).

6.  Evidence received since the February 1979 Board decision 
denying service connection for a back condition is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision regarding his PTSD 
service connection claim, further assistance is unnecessary 
to aid the Veteran in substantiating his claim.  In view of 
the Board's decision granting service reopening the claims 
for service connection for PTSD and a back disability and 
granting the reopened claim for service connection for a back 
disability, further notice or assistance is not required with 
regard to these claims.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the Veteran.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
Veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, VA's General Counsel addressed 
determinations as to whether a Veteran engaged in combat with 
the enemy for the purposes of 38 U.S.C.A. § 1154(b).  In 
pertinent part, this opinion noted that the determination of 
whether or not a Veteran engaged in combat with the enemy is 
not governed by the specific evidentiary standards and 
procedures of 38 U.S.C.A. § 1154(b), which apply only after 
combat service has been established.  The opinion held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a Veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute suggested a more 
definite definition.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Satisfactory 
proof that a Veteran engaged in combat with the enemy depends 
on the facts of each case, requires evaluation of all 
pertinent evidence, and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been 
presented to reopen a claim, the evidence for consideration 
is that which has been presented or secured since the last 
time the claim was finally disallowed on any basis, and not 
only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Factual Background

The Veteran's February 1967 entrance examination was negative 
for any relevant abnormalities.  A complaint of a sore back 
was noted in July 1967, and complaints of lumbar pain with 
"nothing unusual noted to palpitation" were noted on 
physical examination.  An impression of a strain was made and 
the Veteran was instructed to use a whirlpool and given 
medication to treat his condition.

Personnel records indicate that the Veteran participated in 
counterinsurgency operations in the vicinity of Da Nang, 
Republic of Vietnam, from May 1968 to December 1968.  His 
military occupational specialty (MOS) during this time was 
that of an electrician.  

In-patient treatment records indicate that the Veteran 
suffered from a penetrating laceration on his right lower leg 
in November 1968 and that he was granted emergency leave a 
few days later due to his father's severe illness.  This 
injury was incurred when an "oil drum fell on [the Veteran] 
while he was at work."  An April 1970 active duty physical 
examination found the Veteran to be physically qualified for 
all duties.

A United States Air Force (USAF) chronology of Viet 
Cong/North Vietnamese Army (VC/NVA) attacks indicates that Da 
Nang airbase was subject to nine "standoff" attacks between 
May 1968 and August 1968.

An August 1970 VA psychiatric examination reflects the 
Veteran's reports of being treated for anxiety for about one 
month during his Vietnam service.  He reported feeling 
tension and anxiety due to a "lack of money coming in at 
this time" but denied suffering anxiety about other issues.  
Serious depression and suicidal or homicidal ideations were 
denied.  Cognitive functions were noted to be intact.  The 
examiner noted an "essentially normal psychiatric 
examination" with slight anxious feelings that were 
"appropriate" due to the Veteran's current unemployment.

An August 1975 treatment note indicates that the Veteran had 
been suffering from recurrent back pain for 18 months and 
that he had injured himself during boot camp in 1967.  This 
back pain occurred during damp conditions, after suddenly 
turning or with prolonged sitting.  Physical examination 
revealed a mildly tender lower lumbar spine without spasms.

The Veteran underwent a myelogram and laminectomy of L4-L5, 
with the removal of an extruded disc, in November 1975 to 
treat his extruded lumbar disc at L4-L5, S-1.  A November 
1975 private discharge note indicates that the Veteran began 
to experience the "insidious and progressive onset" of back 
pain two weeks prior to admission that had progressed to 
right lower extremity radicular pain.  A post-surgery lumbar 
X-ray noted the Veteran's recent surgery but was otherwise 
"normal."

A July 1977 treatment summary indicates that the Veteran was 
first seen for a low back strain in February 1971, and that 
he complained of severe low back pain for the past three 
weeks in October 1975.  He was then referred to a 
neurosurgeon for disc surgery.

Subjective complaints of persistent nervousness were noted at 
a November 1978 VA dermatology examination.

The Veteran testified at a July 1978 RO hearing that he 
injured his back during basic training when lifting targets 
at a rifle range.  He reported being treated for the 
condition six months after discharge when he was not able to 
stand up while working, with intermittent problems from that 
time until his November 1975 surgery.  

A right paracentral disc herniation at L4-L5 with an extruded 
disc extending slightly below the level of the disc space, a 
central spondylitic defect at L5-S1, and moderately advanced 
degenerative disc disease at L4-L5 and L5-S1 were noted in a 
September 1994 lumbar magnetic resonance imaging (MRI).

A September 1996 treatment note from Dr. P. C. reflects the 
Veteran's complaints of injuring his back while doing yard 
work the previous weekend, causing him to experience 
radiating pain around his hips and down his right leg.  
Physical examination revealed tenderness in the paraspinal 
muscles bilaterally, an area that was "somewhat consistent" 
with his previous L4-L5 herniated disc.  An assessment of 
lumbosacral strain secondary to an old injury was made.

Back problems and lumbar pain dating to the 1970s were 
reported in an April 1998 treatment note from Dr. L. P., 
which he attributed to his employment at a steel company as a 
manual laborer.  He reported intermittent treatment for his 
back pain over the next "20 years" including the use of 
medication, manipulations, and nerve blocks.  He reported 
severe back pain.  Following a physical examination, 
impressions of an "obvious" lumbosacral radicular process 
and mild right cervical radiculopathy were made.

A February 1998 treatment note from Dr. L. P. reflects the 
Veteran's reports of back pain beginning in the 1970s that 
was attributed to his manual labor at a steel company.  This 
pain was severe and radiated from his low back into his hips 
and resulted in a 1975 laminectomy.  This pain continued 
after the surgery.  He reported current severe pains that 
began in the lumbar area that radiated into the right buttock 
with associated paresthesias and some numbness.  

Physical examination revealed diminished Achilles reflexes 
bilaterally with decreased muscle tone on the right.  
Musculoskeletal examination revealed mild cervical spasms and 
extremely severe spasms in the lumbar area.  Mild lordosis 
and scoliosis to the right lumbar area secondary to the 
muscle spasm were also noted.  Impressions of "obvious" 
lumbosacral radicular process and mild cervical radiculopathy 
were made.

An April 1998 lumbar MRI revealed chronic degenerative disc 
disease at L4-L5, L5-S1 with moderate sized disc herniation.  
Degenerative changes and new minimal disc protrusion at L2-L3 
were also noted.

The Veteran was granted SSA benefits in a July 1998 decision 
due to discogenic and degenerative back disorder and 
residuals of coronary artery bypass surgery.  His disability 
was determined to have begun in February 1998.

In a February 1999 statement, the Veteran stated that he had 
suffered a bullet wound to his right leg that had shattered 
his leg bone while serving in Vietnam.  He reported being 
evacuated to a hospital near Da Nang for treatment, and 
leaving for home a short time later due to his father's 
serious illness.

Dr. L. P. prescribed the Veteran Wellbutrin in June 1998 to 
treat his mood, which was noted to be somewhat dysphoric.  
The Veteran reported experiencing Vietnam flashbacks related 
to being wounded and seeing his friends getting shot and 
killed.  He reported that this had been "playing on his 
mind" and adding to the anxiety and depression for which he 
had been receiving treatment.  Dr. L. P. opined that these 
symptoms could "represent [PTSD] which we will need to 
further explore."

The Veteran was noted to be very anxious, tense and depressed 
in a March 1999 treatment note from Dr. L. P.  Marriage 
difficulties, including the possibility of divorce, were 
noted.  He reported increased back pain due to a recent fall.  
The examiner noted that his "depression was prominent" but 
no suicidal process was present.

A July 1999 statement from the Veteran's ex-wife indicates 
that they had gone to high school together, and that he was 
very withdrawn, anxious and irritable when he returned from 
Vietnam.  She reported they divorced after 21 years of 
marriage, with the Veteran demonstrating no interest in their 
family life or their four children.  

A statement from the Veteran's son dated in July 1999 
describes the Veteran as "stern" and having a "short 
fuse."  The son recalled that the Veteran had drunk heavily 
during the son's childhood.  A July 1999 letter from another 
of the Veteran's children described the Veteran as 
"strict," quick to anger, and also recalled that he had 
drunk heavily, but no longer did so.

The Veteran's former mother-in-law indicated in a July 1999 
letter that she knew him prior to service and that he was 
"troubled" when he returned from Vietnam.  He began 
drinking heavily once he returned, experienced insomnia, and 
had marital difficulties.  She also reported that she knew he 
had gotten shot in Vietnam.

The Veteran reported during an October 1999 VA orthopedic 
examination that he sustained a gun shot wound to his right 
leg in 1968 and that a diesel fuel drum simultaneously fell 
down onto his leg.  An accompanying right leg X-ray revealed 
an old healed fracture of the mid portion of the right fibula 
with an unremarkable tibia.

A February 2001 VA psychiatric consultation reflects the 
Veteran's reports of suffering from depression since the 
1980s, and that he had suffered worsening symptoms for at 
least the past two and a half years due to family issues 
related to his "conflictual" marriage.  He reported 
increased depression, marked irritability, loss of appetite, 
sleep deprivation and feelings of worthlessness.  Panic-like 
attacks, during which he would feel extremely nervous, were 
also noted.  He reported being prescribed Wellbutrin and 
Xanax to treat his condition.  Manic or hypomanic periods, 
nightmares, flashbacks, suicidal or homicidal ideations were 
negative.  Heavy drinking prior to drug and alcohol 
rehabilitation was also reported.  He reported being 
separated from his second wife.

The February 2001 examiner noted that the Veteran was alert 
and oriented, with a depressed mood, and his speech was 
coherent, somewhat tangential and generally goal directed.  
No psychotic symptoms, delusions, auditory or visual 
hallucinations were present.  His memory was grossly intact, 
his concentration was adequate and his judgment and insight 
were fair to good.  Following this examination, assessments 
of recurrent major depressive disorder, rule out dysthymic 
disorder and rule out panic disorder with agoraphobia were 
made.

Mixed symptoms of depression and anxiety were endorsed in a 
May 2001 VA treatment note.  The Veteran had reported being 
under "a lot of pressure" due to his recent separation from 
his wife, the birth of a grandchild and chronic pain.  He was 
coherent and precise on examination with no psychosis or 
delusions present.  An assessment of recurrent major 
depressive disorder, in partial remission, was made.

A July 2001 treatment note from Dr. L. P. reflects the 
Veteran's reports of "alot of anxiety," for which he was 
prescribed Diazepam.

The Veteran reported flashbacks, nightmares and hyper-
alertness in a March 2003 VA psychiatric treatment note.  He 
reported difficulties with his wife and various medical 
problems.  Mental status examination showed him to be 
conscious, alert, and oriented with no memory deficits.  His 
mood was mildly depressed and somewhat anxious with fair 
insight and judgment.  The examiner noted the Veteran's 
history of recurrent major depression and panic attacks, and 
stated that he had "started" to complain about PTSD issues 
that had never been mentioned before, and that further 
psychological testing was required.

A May 2003 VA psychology treatment note indicates that the 
Veteran was interviewed and assessed for PTSD.  The resulting 
test profile had indications of chronic underlying anxiety, 
chronic social discomfort including family relationship 
problems, and a perception of an inability to maintain 
vocational adjustment.  Mild to moderate depression was 
present as well as obsessive thinking with a primary overlay 
of chronic health concerns.  An apparent tendency to over-
report medical problems consistent with somatization process 
was also noted.  An assessment of somatization disorder with 
depressive and PTSD features was made.

Dr. L. P. indicated in a February 2004 letter that the 
Veteran suffered from extreme anxiety as well as "problems 
with stress in general."  His "sense of well being" and 
interpersonal relationships have been adversely effected by 
this condition.  The Veteran attributed his anxiety and 
stress to his Vietnam experience, specially being "wounded 
in November of 1968," and that his anxiety and stress have 
never abated.  The physician opined that with a "reasonable 
degree of medical certainty" the Veteran's anxiety and 
psychological problems stem back to his Vietnam experience.

A February 2004 VA psychological examination reflected the 
Veteran's reports of serving in Vietnam from May 1968 through 
November 1968, with duty locations that included I Corps, Phu 
Bai and Da Nang regions, as well as "near hill 55."  He 
described being exposed to mines, enemy fire, snipers, being 
assigned guard duty, going on patrols, experiencing "near" 
overruns by enemy troops, as well as involvement in Operation 
Allenbrook.  He reported being shot by a sniper in November 
1968 while moving fuel barrels.  He also reported the 
shooting of his friend, T. W.  He described himself as a 
"poor" husband and father with no notable problems in 
social interactions outside of his family, and with 
professional success as an insurance agent and sales manager.  
He had worked at his last place of employment for 14 years 
prior to medically retiring due to his back condition.  A 
history of mild marijuana and extensive alcohol use, "though 
not in the past six years," was reported.  His mood during 
the interview was described as "not dysphoric" and was 
goal-directed with adequate self-esteem and confidence.

The February 2004 examiner noted that the Veteran's depiction 
of a disability secondary to trauma "is inconsistent with 
[his] reasonably productive vocational career" that was 
curtailed by a physical disability.  Psychometric testing was 
consistent with PTSD, however, the validity of this 
"screening tool within the context of the disability-claims 
process is poor" as the Veteran is "stating an intent" to 
receive service-connection for a military-related trauma.  

The Minnesota Multiphasic Personality Inventory (MMPI) 
results were statistically valid for interpretation and were 
not inconsistent with a PTSD diagnosis, but the "overall 
constellation" of these results typically depict 
somatization disorder and it is "not unlikely" that such a 
condition can mask PTSD.  The examiner opined that 
"[d]ifferential diagnosis of PTSD v. somatization disorder 
with PTSD rests on the Veteran's clinical interview 
performance."

Following a review of the Veteran's claims folder, including 
his VA and private treatment records, and his clinical 
interview, the February 2004 examiner diagnosed somatization 
disorder with mild depression and PTSD features, as well as 
rule-out adjustment disorder.  The examiner opined that the 
Veteran's demonstrated ability to function vocationally and 
his current interview demeanor were not consistent with PTSD, 
and that he was "reasonably well versed on the details of a 
PTSD diagnosis, and this reality must be taken into account 
when drawing conclusions from his exam."  

No indication of a pattern hyper-reactivity, emotional 
numbing on discussing potential trauma, or significant 
psychological distress when discussing his wounding or 
details of his reported stressors were present.  No 
compelling clinical picture of PTSD was present, nor were 
there prominent pre-claim medical records documenting the 
stressor experiences, or an unequivocal picture of trauma-
related psychiatric symptomatology configurable as a PTSD 
diagnosis.  A "tenuous relationship" between the Veteran's 
claimed PTSD and his cited stressors was also noted.

The Veteran indicated in his March 2005 substantive appeal 
that he was told by a corpsman, a battalion surgeon, and two 
surgeons at the hospital in Da Nang that his in-service 
injury was due to a gunshot.  Surgery on his leg was planned 
but he returned home on a humanitarian transfer before it 
could be completed.  He reported that he had declined to 
apply for a Purple Heart because he did not think that his 
injury was as "severe" as the injuries other Marines had 
experienced.  He also attributed his history of alcoholism to 
this psychiatric condition.

An April 2005 VA psychiatry treatment note reflects the 
Veteran's reports of stress related to his "long drawn out" 
divorce process and that his ex-wife tends to "aggravate" 
and "provoke" him.  He reported improvement in his self-
esteem and that he had been involved in a new romantic 
relationship for about a year that appeared to be "quite 
stabilizing."  He was noted to be awake, alert and oriented, 
as well as calm, pleasant, cooperative and verbal.  The 
assessment of recurrent moderate major depressive disorder 
was continued.

A September 2005 VA orthopedic examination reflected the 
Veteran's reports of experiencing chronic low back pain at 
the lumbosacral area and in both buttocks, and with pain in 
his left hip when walking more than 100 yards.  The low back 
stiffness appeared in the morning and the pain and stiffness 
were worse when cold and damp.  He reported experiencing low 
back pain in October 1967 following a fall that was treated 
with light duty and pain medication, as well as in 1968, 
which was treated with physical therapy and light duty.  He 
reported undergoing lumbar surgery in September 1975 for disk 
herniation at L4-L5, and that he began receiving nerve blocks 
and other treatment for back pain beginning in 1996.  

Following a physical examination and a review of the 
Veteran's VA treatment records, diagnoses of lumbar spine 
degenerative disc disease at L5-S1 and L4-L5, compression 
fracture at L1, foraminal stenosis at right L5-S1, disc 
herniation at L2-L3, and status post-laminectomy at L5-S1 
with sequelae of lumbar radiculopathy were made.  The 
examiner opined that the various cervicothoracolumbar spine 
conditions were not caused by the Veteran's service-connected 
right lower leg disability.

An October 2005 treatment summary from Dr. L. P. indicates 
that the Veteran suffers from chronic pain syndrome, severe 
lumbar degenerative disc disease, persistent disc herniations 
and spondylosis.  He also suffers from fibromyalgia and 
radiating pain into both his hips and legs, as well as 
proximally into his mid-back and cervical areas.

At a November 2006 RO hearing, the Veteran testified that he 
had sought treatment for a nervous condition at St. Joseph's 
Hospital in the early 1980s, and that he had been unable to 
obtain these records as the hospital had been "torn down."  
He reported that he witnessed the wounding of a friend, T. 
W., by a sniper on the way to Da Nang sometime during the 
summer of 1968.  He did not know if T. W. was killed as a 
result of this incident.  He also testified regarding how his 
right leg was injured.

On VA outpatient treatment in June 2007 the Veteran reported 
that he had "finally finished" with his divorce 
proceedings.  He also reported a subsequent motor vehicle 
accident secondary to wintry conditions on the road and some 
damaged computer equipment.  The examiner noted that he had 
dealt with the stressors fairly well.

Increased back pain due to gardening was reported in a July 
2007 private treatment note and physical examination revealed 
a slightly tender lumbar spine at L4-L5.  He also reported 
increased back pain after "twisting" when getting off the 
coach in a September 2007 private treatment note.  This pain 
was described as a "shooting electrical pain in his back" 
and bilateral hips.

At his February 2009 videoconference hearing, the Veteran 
testified that his treating psychiatrists had diagnosed PTSD, 
that he has difficulty sleeping and has had "bad thoughts" 
about his Vietnam experiences.  

He reported injuring his back pulling a target down at the 
shooting range.  He was treated for this injury with a 
whirlpool and medication, and later was treated with 
medication following a second incident.  While his symptoms 
had abated somewhat, they had continued throughout service 
and that pain had continued since the 1968 injury.  He had 
undergone a laminectomy subsequent to service, and that 
operation had been successful for five years, allowing him to 
play sports.  However, he again injured his back at work.  
His back pain had increased in severity since that time.  

Heart Disease 

At his February 2009 videoconference hearing, the Veteran 
indicated that he wished to withdraw his request to reopen 
his claim of entitlement to service connection for heart 
disease.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision or in testimony at a hearing.  38 C.F.R. § 20.204.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The Veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his request to reopen his heart disease service 
connection claim and that appeal is dismissed.

PTSD Service Connection

The RO denied entitlement to service connection for a nervous 
condition in an unappealed April 1971 rating decision.  Since 
that decision, a variety of psychiatric disorders have been 
diagnosed.

The RO originally denied the Veteran's claim for service 
connection for PTSD in a January 2000 rating decision as no 
competent medical professional had issued a PTSD diagnosis, 
nor was there competent medical evidence establishing a nexus 
between his service and such a diagnosis.  A notice of 
disagreement was filed but the Veteran did not submit a 
substantive appeal and the RO closed the appeal.

The evidence considered in the January 2000 rating decision 
included the Veteran's service treatment records, service 
personnel records, the various July 1999 lay statements, and 
treatment records from Dr. L. P. dated between February 1998 
and July 1999.

Additional evidence received since the January 2000 rating 
decision includes the VA treatment records dated between 
January 2001 and September 2008, a February 2004 VA 
psychological examination, treatment records from Dr. L. P. 
dated between February 1998 and August 2006, and SSA records.  
This newly submitted evidence contains various psychiatric 
diagnoses and assessments, and suggests a nexus between the 
Veteran's current psychiatric diagnoses and service.  This 
additional evidence is therefore new and material, and the 
Veteran's claims are reopened.

The next question is whether the reopened claim can be 
allowed on the merits.

The Veteran has a current disability as he has been assessed 
or diagnosed as suffering from recurrent major depressive 
disorder and somatization disorder with depressive and PTSD 
features, among other conditions.  While there is some debate 
about whether he meets the criteria for a diagnosis of PTSD, 
resolving reasonable doubt in his favor, the Board finds that 
the record supports a finding that he meets the criteria.

Even if he did not meet those criteria, the record documents 
other psychiatric disabilities, and hence, a current 
disability is demonstrated.  See Clemons v. Shinseki, No. 07-
0558 (Feb. 17, 2009) (holding that a claim for service 
connection for PTSD encompasses a claim for service 
connection for a psychiatric disability no matter how it is 
diagnosed).
 
The Veteran's "anxiety and psychological" problems had been 
linked by Dr. L. P. to his Vietnam experiences.  This is the 
only direct opinion on whether a current psychiatric 
disability is linked to service.

There is also evidence that the Veteran engaged in combat and 
the record shows that he is claiming a stressor related to 
such combat.

The Veteran's service records are negative for such combat 
indicators as a Purple Heart or Combat Infantryman's Badge, 
and his MOS of an electrician does not suggest combat 
exposure.  His reports of sustaining a gunshot wound to his 
right lower leg in November 1968 are unsupported by his 
service treatment record, which states that his right lower 
leg injury was incurred when an oil drum fell on his leg.  
The Veteran's personnel records indicate that he participated 
in counterinsurgency operations in the vicinity of Da Nang, 
but do not provide any further information. 

However, the unit history for Company B of the 7th Engineer 
Battalion references several fire fights with North 
Vietnamese Army troops resulting in casualties and multiple 
instances in which the unit was subject to rocket or small 
fires fire from May 1968 to November 1968.  The United States 
Armed Forces chronology also confirms at least nine attacks 
on Da Nang airbase during the period of the Veteran's 
service.  In light of this evidence, the Board finds that the 
Veteran participated in combat.  Credible supporting evidence 
of the specified stressors is therefore not required.

As the Veteran engaged in combat and his claimed stressors of 
engaging in firefights and enemy base attacks are related to 
his combat, all elements necessary for the grant of service 
connection have been met.

The Board notes the February 2004 VA psychological examiner 
opinion that there was a "tenuous relationship" between the 
Veteran's condition and his claimed stressors.  This opinion 
was based upon an extensive interview and clinical testing; 
however, it did not consider the private psychiatrist's 
positive opinion and did not rule out such a nexus.

All of the elements for the grant of service connection for 
PTSD have been demonstrated.  The Board has resolved all 
reasonable doubt in favor of the Veteran in reaching this 
determination.  38 U.S.C.A. § 5107(b).  

Back Condition 

The RO originally denied the Veteran's back condition service 
connection claim in a September 1977 rating decision as no 
competent medical evidence had been presented establishing a 
nexus between his current back disability and his service.  A 
February 1979 Board decision affirmed the determination of 
the September 1977 rating decision.

The evidence considered in September 1977 rating decision 
included service treatment records, service personnel 
records, private treatment records dated between August 1975 
and November 1975, and a July 1977 treatment summary.

Additional evidence received since the February 1979 Board 
decision includes the July 1999 lay statements, VA treatment 
records dated between January 2001 and September 2008, 
treatment records from Dr. L. P. dated between February 1998 
and August 2006, a September 2005 VA orthopedic examination, 
treatment records from Dr. E. B. dated between January 2008 
and March 2008, treatment records from Dr. K. M. dated 
between November 2006 and March 2008 and SSA records.  In 
addition, results of a February 1994 and an April 1998 lumbar 
MRI were submitted.

The Veteran's back claim was previously denied as the 
competent medical evidence did not establish a nexus between 
his current back disability and service.  As such, competent 
evidence demonstrating that the Veteran's back disability was 
either caused by his service, or caused by a service-
connected disability, is required to reopen his service 
connection claim.

The Veteran is competent to testify to a continuity of 
symptomatology.  At his Videoconference hearing he reported a 
continuity of back symptoms beginning with the injury to his 
back in 1968.  This testimony relates to a previously 
unestablished element of the claim that was found to be 
lacking at the time of the prior denial and raises a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has been received to reopen the 
claim.


ORDER

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a heart 
condition is dismissed. 

New and material evidence having been received, the claim for 
service connection for PTSD or other psychiatric disorder is 
reopened.

Entitlement to service connection for PTSD is granted.

New and material evidence having been received; the claim for 
service connection for a back condition is reopened.


REMAND

The Veteran was afforded a VA examination addressing his 
claim for an increase rating for right fibula fracture 
residuals in August 2008.  He testified at his February 2009 
videoconference hearing that his condition had worsened, that 
he was experiencing increased knee pain and numbness, and 
that he was now only able to walk 100 yards.  In addition, he 
testified that he believed his condition was worse than what 
was noted by the August 2008 examiner.  The Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A new 
examination is therefore required.

In addition, the Veteran testified at February 2009 
videoconference hearing he had been receiving treatments for 
approximately 10 or 11 years at a private pain clinic for his 
back condition and that he had recently undergone leg surgery 
at the Community Medical Center.  The Veteran's 
representative indicated that he would be providing updated 
records along with a waiver of RO consideration, but these 
updated records have not been received.  As these records 
have been identified as relevant to the Veteran's claim, they 
must be obtained.  38 U.S.C.A. § 5103A.

Under the VCAA, VA is obliged to provide an examination in a 
service connection claim when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As noted above, the Veteran has received diagnoses of current 
back disability, there is evidence of a back injury in 
service, and he has testified that there was a continuity of 
symptomatology since service.  The record documents multiple 
intercurrent injuries after service.  An examination is 
needed to determine whether the current back disability is 
related to the injury in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
copies of the Veteran's treatment records 
from the Community Medical Center in 
Scranton, Pennsylvania.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  The RO/AMC should contact the Veteran 
and verify the identity of the private 
pain clinic he receives treatment and 
obtain treatment records from that clinic.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  Then the Veteran should be afforded a 
VA orthopedic examination to determine the 
current severity of his service-connected 
right fibula fracture residuals and to 
obtain an opinion as to the relationship 
between the current back disability and 
service.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should provide an opinion as 
to whether any current back disability, at 
least as likely as not (50 percent 
probability or more) is the result of a 
disease or injury in service (including 
the back injury reported in 1968).  The 
examiner should provide a rationale for 
this opinion.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


